Citation Nr: 0119370	
Decision Date: 07/26/01    Archive Date: 07/31/01

DOCKET NO.  99-13 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for high 
frequency sensorineural hearing loss.  


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Eric S. Leboff, Associate Counsel



INTRODUCTION

The veteran had active service from September 1969 until 
September 1971.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a May 1999 rating decision of the Department 
of Veterans Affairs (VA), Regional Office in Muskogee, 
Oklahoma (RO), which denied the benefit sought on appeal.  


FINDINGS OF FACT

1.  In an unappealed December 1986 rating decision, the RO 
denied service connection for hearing loss.  

2. The evidence added to the record subsequent to the 
December 1986 rating
decision, when viewed in the context of the entire record, is 
so significant that it must be considered in order to fairly 
decide the merits of the claim for service connection for 
hearing loss.


CONCLUSIONS OF LAW

1. The RO's December 1986 decision denying entitlement to 
service connection
for high frequency sensorineural hearing loss is final.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.302, 20.1103 
(2000).

2.  New and material evidence having been presented, the 
claim for entitlement to service connection for hearing loss 
is reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran essentially requests that the Board reopen his 
claim of entitlement to service connection for high frequency 
sensorineural hearing loss on the basis that he has submitted 
new and material evidence.  The Board observes that the 
veteran's claim of service connection for this disorder was 
first considered and denied by the RO in a December 1986 
rating decision.  The veteran was notified of that decision 
and of his appellate rights by VA letter dated January 1987, 
but he did not appeal the decision and it became final.  See 
38 U.S.C.A. § 7105(a)(c).  In August 1998, the veteran 
submitted a request to reopen his claim for service 
connection for high frequency sensorineural hearing loss.  
This request was denied in a May 1999 rating decision.  The 
veteran disagreed with that decision, which is the subject of 
this appeal.

According to the law, if new and material evidence is 
presented or secured with respect to a claim that has been 
finally disallowed, the claim shall be reopened and reviewed.  
See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (2000).  When a 
veteran seeks to reopen a final decision, the first inquiry 
is whether the evidence presented or secured since the last 
final disallowance of the claim is "new and material."  
Under 38 C.F.R. § 3.156(a), new and material evidence is 
defined as evidence not previously submitted which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  When determining whether the claim should be 
reopened, the credibility of the newly submitted evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  In 
order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. App. 
312, 314 (1999).

If it is determined that new and material evidence has been 
submitted, the claim must be reopened.  The VA may then 
proceed to evaluate the merits of the claim on the basis of 
all evidence of record, but only after ensuring that the duty 
to assist the veteran in developing the facts necessary for 
his claim has been satisfied.  See Elkins v. West, 12 Vet. 
App. 209 (1999), but see Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000)(eliminates 
the concept of a well-grounded claim).

During the pendency of this appeal there was a significant 
change in the law pertaining to veteran's benefits.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), which redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  While the VCAA 
does not serve as a basis to reopen a claim (unless new and 
material evidence is presented), the law does include an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The Board finds that the RO has informed the veteran of the 
evidence needed both to reopen his claim and to establish 
service connection.  Additionally, the veteran's service 
medical records are associated with the claims file, and the 
RO has obtained the veteran's VA medical records, as well as 
some private medical records.  Upon denial of the claim, the 
veteran was issued a Supplemental Statement of the Case in 
June 1999 that stated the basis for denial and set forth the 
evidence necessary to substantiate the claim.  The Board 
notes that while the RO has not had the opportunity to 
specifically apply the VCAA in this case, the RO informed the 
veteran about the VCAA in a February 2001 letter, as pertains 
to other claims not presently before the Board.  Moreover, 
the Board finds that the requirements under the VCAA (as 
pertains to this case) have been satisfied, and there is no 
prejudice to the veteran in proceeding with this appeal.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (when the Board 
addresses a matter not addressed by the RO, the Board must 
provide an adequate statement of reasons and bases as to why 
there is no prejudice to the veteran).

As noted earlier, the veteran claims he is entitled to 
service connection for high frequency sensorineural hearing 
loss.  Service connection means that the facts, shown by the 
evidence, establish that a particular injury or disease 
resulting in disability was incurred in the line of duty in 
the active military service or, if pre-existing such service, 
was aggravated during service.  See generally 38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303(a).  Service connection may also be 
granted for any disease or disorder diagnosed after discharge 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  See 38 
C.F.R. § 3.303(d).  

The RO's December 1986 denial of service connection for high 
frequency sensorineural hearing loss was predicated on two 
factors.  First, the RO noted that the veteran's hearing as 
tested at the separation examination was normal for VA rating 
purposes.  Moreover, a 1986 VA examination was negative for 
any evidence of hearing loss.
 
The evidence associated with the claims file subsequent to 
the December 1986 ratings denial includes some of the 
veteran's service personnel records, some service medical 
records dated in February 1970, and numerous VA examinations 
and treatment reports.  Other evidence added to the claims 
file after the last final rating decision include private 
medical records from K.E. Whinery, M.D. and John R. Smith, 
M.D., as well as several statements from the veteran.    

While much of the newly associated evidence referenced above 
pertains to other claims made by the veteran, one document in 
particular relates to the instant claim of service connection 
for high frequency sensorineural hearing loss.  This document 
is a VA medical report dated in September 1997, which 
contained the results of audiological testing.  These tests 
showed the veteran's speech recognition scores to be 92 
percent in the right ear, and 88 percent in the left ear.  

Based on the foregoing evidence, the Board finds that new and 
material evidence sufficient to reopen the veteran's claim 
for entitlement to service connection for high frequency 
sensorineural hearing loss has been submitted.  The evidence 
missing at the time of the December 1986 rating decision was 
evidence of a current diagnosis of a high frequency 
sensorineural hearing loss.  The record now contains such 
evidence, as the newly associated speech recognition scores 
demonstrate that the quality of the veteran's hearing meets 
the criteria for impaired hearing under VA law.  38 C.F.R. 
§ 3.385.  This evidence is neither cumulative nor redundant, 
and in the Board's opinion is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  Accordingly, the Board finds that the 
veteran has submitted new and material evidence, and his 
claim is reopened.


ORDER

New and material evidence having been submitted, the claim 
for service connection for high frequency sensorineural 
hearing loss is reopened, and to that extent the appeal is 
allowed, subject to the provisions in the REMAND below.  


REMAND

Having reopened the veteran's claim for service connection, 
the Board must ensure that the duty to assist has been 
satisfied.  

A preliminary review of the record discloses the veteran's 
contention that his hearing loss was caused by an explosion 
that occurred during service when the jeep in which he was 
traveling in detonated a land mine.  This incident is 
documented in a February 1970 service medical record.  A 
comparison of the veteran's pre-induction examination report 
and his separation examination report reveal complaints of 
hearing loss at the termination of service, although there 
was no medical findings of hearing loss, or diagnosis or a 
hearing disorder.

More recently, a VA audiology examination performed in 
September 1997 revealed that the veteran was seen with 
complaints of decreased hearing in his left ear since 
Vietnam.  An examination for hearing aid evaluation purposes 
revealed that the veteran's left ear speech discrimination 
was 88 percent, while the right ear was 92 percent.  See 
38 C.F.R. § 3.385.

The Board finds that as the record contains clinical evidence 
of hearing impairment, a new examination would be helpful in 
determining the etiology of the veteran's hearing loss, 
including an opinion as to whether any current hearing loss 
may be related to the mine explosion that the veteran 
experienced during active service, in February 1970.  The 
Board notes that the veteran later was awarded a Purple Heart 
for wounds received around the time of that incident.  

The need for additional development in this appeal is further 
supported by the recently enacted Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000). 

Therefore in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  
Accordingly, this case is REMANDED for the following action:

1.  The RO should review claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, is completed.

2.  The veteran should be requested to 
identify the names and addresses of all 
medical providers, both VA and private, 
that have treated him for hearing loss, 
and whose records have not yet been 
associated with the claims file.  

3.  The veteran should be afforded a VA 
audiology examination to ascertain the 
nature, severity, and etiology of any 
current hearing loss.  Any and all 
indicated evaluations, studies, and tests 
deemed necessary by the examiner should 
be accomplished.  The examiner is 
requested to review all pertinent records 
associated with the claims file, 
including the September 1997 VA medical 
records regarding the veteran's hearing, 
and the February 1970 service medical 
record documenting the mine explosion in 
which the veteran was involved.  
Following this review and the 
examination, the examiner is requested to 
offer an opinion as to the following:  1) 
whether the veteran currently has any 
hearing loss; and, if so, 2) whether any 
current hearing loss is causally or 
etiologically related to acoustic trauma 
the veteran was reportedly exposed to 
during active service, including the mine 
explosion in 1970.  All opinions 
expressed by the examiner should be 
supported by a clear rationale, and a 
discussion of the facts and medical 
principles involved would be of 
considerable assistance to the Board.  
Copies of all pertinent records in the 
veteran's claims file or, in the 
alternative, the claims file, must be 
made available to the examiner for 
review.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review. 

The purpose of this remand is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable at 
this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  No action is required of 
the veteran until he is notified.  


		
	L. H. ESKENAZI
	Acting Member, Board of Veterans' Appeals

 



